       Case 2:19-cv-00449-MHH Document 16 Filed 05/11/20 Page 1 of 15                   FILED
                                                                               2020 May-11 AM 08:57
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

ICON HEALTH & FITNESS, INC., }
                              }
      Plaintiff,              }
                              }
v.                            }              Case No.: 2:19-cv-00449-MHH
                              }
ANTHONY DAVIS, an individual, }
d/b/a IFIT SPORTS             }
PERFORMANCE,                  }
                              }
      Defendant.              }


                         MEMORANDUM OPINION
      Plaintiff ICON Health & Fitness, Inc. has asked the Court to enter default

judgment against defendant Anthony Davis, d/b/a IFIT Sports Performance. (Doc.

13). ICON filed this action on March 14, 2019, to enforce its “IFIT” and “IFIT.com”

trademarks. (Doc. 1, p. 3, 18–19, ¶ 9). The Clerk made an entry of default against

Mr. Davis on August 1, 2019. (Doc. 12). In support of its motion for default

judgment, ICON has filed an affidavit describing ICON’s attempts to communicate

with Mr. Davis. (Doc. 13-1). For the reasons below, the Court grants ICON’s

motion and enters default judgment against Mr. Davis.

 I.   DEFAULT JUDGMENT STANDARD

      Federal Rule of Civil Procedure 55 establishes a two-step procedure for

obtaining a default judgment against a defendant who has not appeared after being
       Case 2:19-cv-00449-MHH Document 16 Filed 05/11/20 Page 2 of 15




properly served with a complaint. First, when a defendant fails to defend a lawsuit,

as in this case, the Clerk of Court may enter a clerk’s default. Fed. R. Civ. P. 55(a).

Second, after entry of the clerk’s default, if the defendant is not an infant or an

incompetent person, the Court may enter a default judgment against the defendant

because of the defendant’s failure to appear or defend. Fed. R. Civ. P. 55(b)(2). “A

default judgment must not differ in kind from, or exceed in amount, what is

demanded in the pleadings.” Fed. R. Civ. P. 54(c).

      “A motion for default judgment is not granted as a matter of right.” Pitts ex

rel. Pitss v. Seneca Sports, Inc., 321 F. Supp. 2d 1353, 1356 (S.D. Ga. 2004) (internal

footnote omitted). After a clerk enters a default pursuant to Rule 55(a), the Court

must review the sufficiency of the complaint and the substantive merits of the

complaint to determine whether a moving party is entitled to default judgment.

Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1370 n.41 (11th Cir. 1997). The

Court must ensure that the well-pleaded allegations in the complaint state a

substantive cause of action and that an adequate basis exists in the pleadings for the

relief sought. Cotton v. Mass Mut. Life Ins. Co., 402 F.3d 1267, 1278 (11th Cir.

2005). In addition to the pleadings, the Court may consider evidence presented in

the form of an affidavit or declaration. Frazier v. Absolute Collection Serv., Inc.,

767 F. Supp. 2d 1354, 1362 (N.D. Ga. 2011). A defaulting defendant “admits the

plaintiff’s well-pleaded allegations of fact” for purposes of liability. Buchanan v.

                                          2
       Case 2:19-cv-00449-MHH Document 16 Filed 05/11/20 Page 3 of 15




Bowman, 820 F.2d 359, 361 (11th Cir. 1987) (quoting Nishimatsu Constr. Co., Ltd.

v. Houston Nat’l Bank, 515 F.2d 1200, 1206 (5th Cir. 1975) (internal quotation

marks omitted)).

II.   FACTUAL ALLEGATIONS

      ICON is one of the world’s largest manufacturer and seller of exercise and

fitness equipment. (Doc. 1, p. 3, ¶ 8). In 1999, ICON launched a new line of fitness

products called “IFIT.” (Doc. 1, p. 3, ¶ 10). To accompany the new line, “ICON

created an online service at www.ifit.com . . . that provided users with personalized

video and audio workouts” and other features. (Doc. 1, pp. 3–4, ¶ 10). The “IFIT”

product line now includes wearable equipment that tracks a user’s fitness and

wellness information. ICON developed a mobile app that interfaces with and

collects data from “IFIT” products, allowing users to “track their nutrition and

weight loss, set personal health fitness, and nutrition goals, and otherwise manage

their activities and lifestyles.” (Doc. 1, p. 5, ¶¶ 13–14).

      ICON registered and owns seven trademarks related to its “IFIT” product

line—“IFIT.COM” and six variations of “IFIT.” (Doc. 1, pp. 7–9, ¶ 22). ICON’s

“IFIT.COM” mark has a registration date of July 3, 2001. (Doc. 1-1, p. 2). The

earliest variation of ICON’s “IFIT” mark has a September 20, 2002 registration date.

(Doc. 1-2, p. 2). The most recent variation of the “IFIT” mark has a July 31, 2018

registration date. (Doc. 1-7, p. 2).
                                           3
        Case 2:19-cv-00449-MHH Document 16 Filed 05/11/20 Page 4 of 15




       ICON alleges that Mr. Davis “operates a sports, exercise, and fitness-related

business” and “us[es] the trade names, DBAs, and/or service marks ‘IFIT Sports

Performance’ and/or ‘iFIT Fueled by Coach Davis.’” (Doc. 1, p. 10, ¶ 31). ICON

contends that these uses infringe on its “IFIT” trademarks. According to ICON, its

counsel sent to Mr. Davis an email on August 4, 2017, asking Mr. Davis to

“transition away from using the IFIT Sports Performance name/mark and the

ifitsp.com domain name.” (Doc. 1, p. 12, ¶ 39).

III.   DISCUSSION

   A. Subject Matter Jurisdiction

       Before the Court enters a default judgment, the Court first must ensure that it

has subject matter jurisdiction over the case. Smarter Every Day, LLC v. Nunez,

2017 WL 1247500, at *2 (N.D. Ala. Apr. 5, 2017) (citing Sys. Pipe & Supply, Inc.

v. M/V Viktor Kurnatovskiy, 242 F.3d 322, 324 (5th Cir. 2001)). ICON contends

that the Court has jurisdiction to hear this case pursuant to 15 U.S.C. § 1121(a) and

28 U.S.C. §§ 1331, 1332, 1338(a), (b), and 1367. (Doc. 1, p. 2). The Court has

subject matter jurisdiction over ICON’s federal claims under 15 U.S.C. § 1121(a)

and 28 U.S.C. § 1331 and subject matter jurisdiction over ICON’s state law claims

under 28 U.S.C § 1367.




                                          4
       Case 2:19-cv-00449-MHH Document 16 Filed 05/11/20 Page 5 of 15




   B. Personal Jurisdiction

      To enter a valid default judgment, the Court also must determine that it has

personal jurisdiction over the defendant. Oldfield v. Pueblo De Bahia Lora, S.A.,

558 F.3d 1210, 1217 (11th Cir. 2009). Under Rule 4 of the Federal Rules of Civil

Procedure, “[s]erving a summons or filing a waiver of service establishes personal

jurisdiction over a defendant . . . who is subject to the jurisdiction of a court of

general jurisdiction in the state where the district court is located.” Fed. R. Civ. P.

4(k)(1)(A). ICON alleges that Mr. Davis “is an individual who resides in the State

of Alabama and operates his sports, exercise, and fitness-related business commonly

known as iFit Sports Performance at 2809 Central Avenue, Homewood, Alabama

35209 and at 3106 6th Avenue South, Birmingham, Alabama 35233.” (Doc. 1, pp.

1–2, ¶ 2). The record indicates that ICON served Mr. Davis with process at 506

Windsor Drive in Homewood, Alabama, on March 18, 2019. (Doc. 5, p. 2).

Therefore, the Court is satisfied that is has personal jurisdiction over Mr. Davis and

iFit Sports Performance.

   C. Federal Claims

      ICON brings the following federal claims against Mr. Davis: trademark

infringement under § 32(1) of the Lanham Act; unfair competition and false

designation of origin under § 43(a) of the Lanham Act; and false advertising under

§ 43(a) of the Lanham Act. (Doc. 1, pp. 14–16).
                                          5
         Case 2:19-cv-00449-MHH Document 16 Filed 05/11/20 Page 6 of 15




        To establish liability under the Lanham Act, “a plaintiff must show (1) that it

had trademark rights in the mark or name at issue and (2) that the other party had

adopted a mark or name that was the same, or confusingly similar to its mark, such

that consumers were likely to confuse the two.” Tana v. Dantanna’s, 611 F.3d 767,

773 (11th Cir. 2010) (quotations and citation omitted). ICON has registered “IFIT”

as a trademark. (Doc. 1, pp. 7–9, ¶ 22). Accordingly, ICON has rights in the “IFIT”

mark.

        To determine whether there is a likelihood of confusion between two marks,

a district court balances the following seven factors:

        (1) strength of the mark alleged to have been infringed; (2) similarity
        of the infringed and infringing marks; (3) similarity between the goods
        and services offered under the two marks; (4) similarity of the actual
        sales methods used by the holders of the marks, such as their sales
        outlets and customer base; (5) similarity of advertising methods; (6)
        intent of the alleged infringer to misappropriate the proprietor's good
        will; and (7) the existence and extent of actual confusion in the
        consuming public.

Dantanna’s, 611 F.3d at 774–75 (citing Welding Servs., Inc. v. Forman, 509 F.3d

1351, 1360 (11th Cir. 2007)). Based on these factors, the Court concludes that ICON

has adequately pleaded likelihood of confusion.

        At least five of the factors plausibly support a finding of likelihood of

confusion. First, as a registered trademark, “IFIT” is a strong mark. See Sovereign

Military Hospital Order v. Fla. Priory of Knights Hospitallers, 809 F.3d 1171, 1184

                                           6
       Case 2:19-cv-00449-MHH Document 16 Filed 05/11/20 Page 7 of 15




(11th Cir. 2015) (“[I]ncontestable marks are presumptively strong.”). Second,

ICON’s marks and Mr. Davis’s mark share identical spelling and spacing, with some

variations in font. (Compare Doc. 1-2, p. 2, with Doc. 1, p. 11). Third, there are

similarities between ICON’s services and Mr. Davis’s services: ICON’s “IFIT”

products are designed to “complement [ICON’s] exercise and fitness products and

provide users with additional innovative resources to help them meet their personal

exercise and fitness goals” (Doc. 1, p. 3, ¶ 9); Mr. Davis provides “‘every athlete

with a training experience that supports achievement of their individual performance

goals’” (Doc. 1, p. 11, ¶ 34). Fourth, ICON and Mr. Davis share similar customer

bases. Fifth, ICON and Mr. Davis both engage in internet marketing. (Doc. 1, pp.

6, 11, ¶¶ 16, 33, 35).

      “The extent to which two marks are confusingly similar cannot be assessed

without considering all seven factors . . . .” Wesco Mfg., Inc. v. Tropical Attractions

of Palm Beach, Inc., 833 F.2d 1484, 1488 (11th Cir. 1987). Here, ICON also alleges

that it sent an August 4, 2017 letter asking Mr. Davis to “transition away from using

the IFIT” mark and that Mr. Davis “disregarded ICON’s August 4, 2017 letter and

subsequent correspondence and continued to market, promote, and provide his . . .

services using the IFIT” mark. (Doc. 1, pp. 12–13, ¶¶ 38–40). These allegations do

not plausibly demonstrate that Mr. Davis intended to appropriate ICON’s good will,

but they do support ICON’s position regarding the sixth factor. As for the seventh

                                          7
       Case 2:19-cv-00449-MHH Document 16 Filed 05/11/20 Page 8 of 15




factor, ICON did not specifically allege that the consuming public had actually

confused its mark with Mr. Davis’s mark. But “evidence of actual confusion

between trademarks is not necessary to a finding of likelihood of confusion . . . .” E.

Remy Martin & Co., S.A. v. Shaw-Ross Int’l Imports, Inc., 756 F.2d 1525, 1529 (!1th

Cir. 1985) (emphasis in E. Remy Martin). What’s more, ICON has plausibly

demonstrated that five factors support its position and presented some evidence on

the sixth. Accordingly, ICON has is entitled to default judgment on its claim of

trademark infringement under the Lanham Act.

      ICON also alleges false designation of origin under § 43(a) of the Lanham

Act. (Doc. 1, pp. 15–16). “The elements of [ICON’s] claim for false designation of

origin . . . are for purposes of this case the same as its claim for trademark

infringement . . . .” Hoop Culture, Inc. v. GAP, Inc., 648 Fed. Appx. 981, 983 n.1

(11th Cir. 2016) (citing Custom Mfg. & Eng’g, 508 F.3d at 647–48). Accordingly,

the Court concludes that ICON is entitled to default judgment on its claim of false

designation of origin.

      ICON finally alleges false advertising under § 43(a) of the Lanham Act. (Doc.

1, pp. 15–16). To establish a claim of false advertising, a plaintiff must show that:

      (1) the defendant’s statements were false or misleading; (2) the
      statements deceived, or had the capacity to deceive, consumers; (3) the
      deception had a material effect on the consumers’ purchasing decision;
      (4) the misrepresented service affects interstate commerce; and (5) [the


                                          8
       Case 2:19-cv-00449-MHH Document 16 Filed 05/11/20 Page 9 of 15




      plaintiff] has been, or likely will be, injured as a result of the false or
      misleading statement.

Sovereign Military Hospitaller Order v. Fla. Priory of Knights Hospitallers, 702

F.3d 1279, 1294 (11th Cir. 2012) (citation omitted). The first element of a false

advertising claim requires a plaintiff to show that the defendant’s statements were

“literally false as a factual matter.” Alternatively, a plaintiff may identify “claims

that may be literally true or ambiguous but which implicitly convey a false

impression, are misleading in context, or likely to deceive consumers.” Hickson

Corp. v. Northern Crossarm Co., Inc., 357 F.3d 1256, 1261 (11th Cir. 2004) (citation

and quotations omitted). ICON has not alleged that Mr. Davis made literally false

statements.

      To demonstrate that a defendant’s statements were literally true but

misleading, a plaintiff generally “must ‘present evidence of deception’ in the form

of consumer surveys, market research, expert testimony, or other evidence.”

Hickson Corp., 357 F.3d at 1261 (quoting Johnson & Johnson Vision Care, Inc. v.

1-800 Contacts, Inc., 299 F.3d 1242, 1247 (11th Cir. 2002)). But “that burden does

not exist at the pleading stage.” Ameritox, Ltd. v. Millennium Labs., Inc., 889 F.

Supp. 2d 1304, 1316 (M.D. Fla. 2012) (citing Alphamed Pharmaceuticals Corp. v.

Arriva Pharmaceuticals, Inc., 391 F. Supp. 2d 1148, 1165 (S.D. Fla. 2005)). “It is




                                          9
      Case 2:19-cv-00449-MHH Document 16 Filed 05/11/20 Page 10 of 15




sufficient for [ICON] to allege that the statements are deceptive.” Alphamed, 391 F.

Supp. 2d at 1165. ICON has done so here. (Doc. 1, pp. 15–16, ¶ 53).

      ICON also must demonstrate that Mr. Davis’s advertisements were “likely to

influence the purchasing decision.” 1-800 Contacts, Inc., 299 F.3d at 1250 (citation

and quotations omitted). ICON may do so by showing that the advertisements

“misrepresented an inherent quality or characteristic of the product.”        1-800

Contacts, Inc., at 1250 (citation and quotation omitted). ICON bases its false

advertising claim on the argument that Mr. Davis’s use of “iFIT” may mislead

consumers to think that Mr. Davis is affiliated with ICON. The imprimatur of a

large manufacturer and distributor of fitness and wellness equipment relates to “an

inherent quality or characteristic of” Mr. Davis’s service and might therefore

influence a consumer’s purchasing decision. Accordingly, ICON has adequately

pleaded that Mr. Davis’s advertisements were material.

      Finally, ICON must plausibly demonstrate that Mr. Davis’s advertisements

caused its alleged injury. ICON alleges that Mr. Davis’s use of “iFIT” is causing

damage to ICON’s “goodwill and reputation.” (Doc. 1, p. 16, ¶ 55). As stated,

ICON has plausibly alleged that Mr. Davis’s use of “iFIT” might create the

misimpression that ICON and Mr. Davis are affiliated. It is plausible that a

misimpression of affiliation would damage ICON’s goodwill and reputation, and



                                        10
       Case 2:19-cv-00449-MHH Document 16 Filed 05/11/20 Page 11 of 15




ICON therefore has adequately demonstrated that Mr. Davis’s advertisement caused

injury. Thus, ICON is entitled to default judgment on its false advertising claim.

   D. State Law Claims

      ICON alleges trademark infringement and unfair competition under Alabama

law. (Doc. 1, pp. 16–18).

      A claim for trademark infringement “under Alabama common law is [the]

same as it is under the Lanham Act . . . .” Alfa Corp. v. Alfa Mortgage, Inc., 560 F.

Supp. 2d 1166 (M.D. Ala. 2008) (citing Arthur Young, Inc. v. Arthur Young & Co.,

579 F. Supp. 384, 389 (N.D. Ala. 1983)). Accordingly, because ICON is entitled to

default judgment on its trademark infringement claim under the Lanham Act, ICON

is entitled to default judgment on its state-law trademark infringement claim.

      ICON also alleges common law unfair competition. “Alabama law does not

recognize the tort of unfair competition . . . .”      L.A. Draper & Son, Inc. v.

Wheelabrator-Frye, Inc., 813 F.2d 332, 335 (11th Cir. 1987) (citing City Ambulance

of Ala., Inc. v. Haynes Ambulance of Ala., Inc., 431 So. 2d 537, 539 (Ala. 1983)).

But a plaintiff may proceed with a “claim that alleges facts sufficient to establish a

cause of action under the Alabama tort of interference with business relations.” Alfa

Corp., 560 F. Supp. 2d at 1175 (citations omitted). As a result, ICON must plausibly

allege: “(1) the existence of a protectable business relationship; (2) of which the


                                         11
       Case 2:19-cv-00449-MHH Document 16 Filed 05/11/20 Page 12 of 15




defendant knew; (3) to which the defendant was a stranger; (4) with which the

defendant intentionally interfered; and (5) damage.” White Sands Group, LLC v.

PRS II, LLC, 32 So. 3d 5, 14 (Ala. 2009).

      ICON has not adequately pleaded that Mr. Davis actually interfered with a

protectable business relation. To demonstrate that it had a “protectable business

relationship,” ICON does not need to establish the existence of a contractual

relationship. White Sands, 32 So. 3d at 14–15. But ICON must plausibly show “a

relationship based on a reasonable expectation of a commercial benefit.” White

Sands, 32 So. 3d at 16. ICON has not done so.

      In its complaint, ICON alleges that Mr. Davis’s “conduct has led and will lead

to a material diminution in the value of ICON’s intellectual property and is an

infringement of ICON’s federal and common law rights in the IFIT mark.” (Doc. 1,

p. 18, ¶ 64). ICON also alleges that Mr. Davis’s “conduct is likely to cause

confusion, mistake, or deception as to the source or origin of [Mr. Davis’s] products,

or the affiliation, sponsorship, or other relationship between” ICON and Mr. Davis.

(Doc. 1, p. 18, ¶ 65). These allegations do not identify ICON customers or sales

markets that were affected by Mr. Davis’s use of a confusingly similar mark. Mr.

Davis’s conduct may have caused customer confusion, which may have caused

ICON to lose business opportunities. But for purposes of intentional interference

under Alabama law, a business does not have a protectable relationship with every
                                         12
       Case 2:19-cv-00449-MHH Document 16 Filed 05/11/20 Page 13 of 15




potential customer. Glennon v. Rosenblum, 325 F. Supp. 3d 1255, 1267 (N.D. Ala.

2015) (concluding that plaintiff’s “general reference to local real estate market does

not establish the requisite business relationship” to support an intentional

interference claim). Accordingly, ICON is not entitled to default judgment on its

intentional interference claim.

   E. Damages

      A court must “assure that there is a legitimate basis for any damage award it

enters.” Anheuser Busch, Inc. v. Philpot, 317 F.3d 1264, 1266 (11th Cir. 2007). An

evidentiary hearing may be necessary to determine the amount of damages; however,

if the record is sufficient, a court may be able to determine damages without a

hearing. See Sec. & Exch. Comm’n v. Smyth, 420 F.3d 1225, 1232 n.13 (11th Cir.

2005). Thus, although a defaulted defendant admits well-pleaded allegations of

liability, “allegations relating to the amount of damages are not admitted by virtue

of default.” PNCEF, LLC v. Hendricks Bldg. Supply, LLC, 740 F. Supp. 2d 1287,

1292 (S.D. Ala. 2010).


      ICON asks the Court to enjoin Mr. Davis from using his “iFIT” mark in any

way; to require Mr. Davis to remove any existing use of the “IFIT” mark; to require

Mr. Davis to destroy all violative merchandise within 10 days; to require Mr. Davis

to take reasonable steps to disable, transfer, or assign to ICON the “ifitsp.com”


                                         13
        Case 2:19-cv-00449-MHH Document 16 Filed 05/11/20 Page 14 of 15




domain name; to require Mr. Davis to remove from social media any reference to or

use of “iFIT”; and to award costs and other relief. (Doc. 13, pp. 6–7).


       A district court may issue an injunction “according to the principles of equity

and upon such terms as the court may deem reasonable” to prevent violations of

trademark law. 15 U.S.C. § 1116(a). Injunctive relief is available for a default

judgment. Under § 1116(a), ICON is entitled to permanent injunctive relief if ICON

is likely to succeed on the merits of its claim and if the equities involved favor

injunctive relief. See N. Am. Med. Corp. v. Axiom Worldwide, Inc., 522 F.3d 1211,

1228 (11th Cir. 2008) (citing eBay, Inc. v. MercExchange, LLC, 547 U.S. 388, 393

(2006)). Here, ICON has plausibly demonstrated a likelihood of confusion; ICON’s

interest in controlling its mark outweighs any harm to Mr. Davis; and an injunction

would not disserve the public. Accordingly, ICON is entitled to injunctive relief

regarding Mr. Davis’s use of the “iFit” mark and “ifitsp.com” domain name. 1

       ICON also seeks from Mr. Davis “costs to be taxed as paid” and “other and

further relief as the Court may deem just and equitable.” (Doc. 13, p. 7). The Court



1
  The Lanham Act authorizes district courts to order the transfer or surrender of domain names in
in rem actions against the domain name. 15 U.S.C. § 1125(d)(1)(C). ICON did not file an in rem
action against “ifitsp.com,” but the Court has equitable power to fashion injunctive relief necessary
to stop Mr. Davis’s infringing activity. See Swann v. Charlotte-Mecklenburg Bd. of Educ., 402
U.S. 1, 15 (1971). Federal district courts have relied on this general equitable authority to order
the transfer of a domain name where the plaintiff does not bring an in rem action. See Chanel, Inc.
v. besumart.com, 240 F.Supp.3d 1283, 1291 (S.D. Fla. 2016) (citing Phillip Morris USA, Inc. v.
Otamedia Ltd., 331 F.Supp.2d 228, 230 n.2 (S.D.N.Y. 2004)).
                                                 14
       Case 2:19-cv-00449-MHH Document 16 Filed 05/11/20 Page 15 of 15




cannot determine an appropriate amount of damages on the record before it.

Accordingly, by May 18, 2020, ICON shall submit documentation demonstrating

the costs to which it is entitled.

IV.    CONCLUSION

       For the reasons discussed above, the Court grants ICON’s motion for default

judgment against Mr. Davis. (Doc. 13). By separate order, the Court will enter a

permanent injunction.


       DONE and ORDERED this May 8, 2020.


                                     _________________________________
                                     MADELINE HUGHES HAIKALA
                                     UNITED STATES DISTRICT JUDGE




                                        15
